Mr. Harry Foster Prosecuting Attorney Twentieth Judicial District 1008 Front Street Conway, Arkansas 72032
Dear Prosecutor Foster:
You requested an opinion from this Office concerning the following question:
   Is it legal for a County Quorum Court to use County funds from either Revenue Sharing or the General Fund, to make grants or investments, if you will, to non-profit entities such as SCAN, The Area Council on Aging, The Veterans Administration, The Red Cross, The Community Action Program for Central Arkansas, and other such organizations.
It would appear that if the non-profit entity was of the same nature as contemplated in Bourland v. Pollock, 157 Ark. 538 (1923) an appropriation would be appropriate.  It should however be noted that, there appears to be a need for the underlying, if not specific purpose, to be in the nature of those activities traditionally performed by the political subdivision.  See also, Art. 12, 5 of the Arkansas Constitution.
I am also enclosing for your review a copy of a recent opinion prepared for Senator James C. Scott dealing with Art. 12, 5 of the Arkansas Constitution.  I hope that this opinion might also prove informative.